Citation Nr: 1046112	
Decision Date: 12/09/10    Archive Date: 12/20/10

DOCKET NO.  09-06 086	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability (TDIU) due to service-connected disabilities.



REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

M. Young


INTRODUCTION

The Veteran had active military duty from July 1953 to February 
1971.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an August 2008 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) Tiger 
Team in Cleveland, Ohio.  Jurisdiction over this case has been 
returned to the RO in Nashville, Tennessee.


FINDINGS OF FACT

1.  The Veteran is service-connected for depressive 
reaction/dysthymic disorder rated at 30 percent disabling, 
bilateral hearing loss rated at 30 percent disabling, post 
fracture residuals of the left patella rated at 10 percent 
disabling, and tinnitus rated at 10 percent disabling.  The 
combined evaluation is 60 percent.

2.  The Veteran reportedly completed high school and worked as a 
truck driver and a furniture factory worker.  He last worked 
full-time in 1998.  

3.  The preponderance of the evidence is against a finding that 
the Veteran is precluded from gainful employment due solely to 
his service-connected disabilities.  


CONCLUSION OF LAW

The criteria for a total disability evaluation based on 
individual unemployability due to service-connected disabilities 
have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2002 & 
Supp. 2010); 38 C.F.R. §§ 3.159, 3.340, 3.341, 4.16 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 
5103A, (West 2002); 38 C.F.R. § 3.159 (2010).  Proper notice from 
VA must inform the claimant of any information and medical or lay 
evidence not of record (1) that is necessary to substantiate the 
claim; (2) that VA will seek to provide; and (3) that the Veteran 
is expected to provide in accordance with 38 C.F.R. § 
3.159(b)(1).  This notice must be provided prior to an initial 
unfavorable decision on a claim by the RO.  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  

A pre-adjudicatory letter sent to the Veteran in June 2008 
addressed all notice elements listed under 3.159(b)(1).  The 
letter informed the Veteran of what evidence was required to 
substantiate a claim for individual unemployability and of his 
and VA's respective duties for obtaining evidence.  Under these 
circumstances, the Board finds that the notification requirements 
have been satisfied.  

In addition, VA has a duty to assist the Veteran in the 
development of the claim.  This duty includes assisting him in 
the procurement of service medical records and pertinent 
treatment records, and providing an examination when necessary.  
38 U.S.C.A. § 5103A;  38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed without 
prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App.  384 
(1993).  VA obtained the Veteran's service medical records.  VA 
outpatient treatment records and private treatment records have 
also been obtained.  The Veteran has been medically evaluation by 
VA.  Significantly, neither the Veteran nor his representative 
has identified any additional existing evidence that is necessary 
for a fair adjudication of the claim that has not yet been 
obtained.  

Hence, no further notice or assistance to the Veteran is required 
to fulfill VA's duty to notify and assist in the development of 
the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 
F.3d  1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 
143  (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 
(2002). 




II.  TDIU

Total disability ratings for compensation may be assigned, where 
the schedular rating is less than total, when the disabled person 
is, in the judgment of the rating agency, unable to secure or 
follow a substantially gainful occupation  as a result of 
service-connected disabilities.  38 C.F.R.  §§ 3.340 and 4.16(a).  
If, however, there is only one such disability, it shall be 
ratable at 60 percent or more, and, if there are two or more 
disabilities, there shall be at  least one ratable at 40 percent 
or more, and sufficient additional disability to bring the 
combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).

If a Veteran fails to meet the applicable percentage standards 
enunciated in 38 C.F.R. § 4.16(a), an extra- schedular rating is 
for consideration where the Veteran is unable to secure and 
follow a substantially gainful occupation by reason of service-
connected disabilities.  38 C.F.R. § 4.16(b); see also Fanning v. 
Brown, 4 Vet. App. 225 (1993).  Thus, the Board must evaluate 
whether there are circumstances, apart from any nonservice-
connected conditions and advancing age, which would justify a 
total rating based on unemployability.  See Van Hoose v. Brown, 4 
Vet. App. 361, 63 (1993); see also 38 C.F.R. § 3.321(b)(1) 
(providing for an extra-schedular disability when there is an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization).

Entitlement to a total rating must be based solely on the impact 
of the Veteran's service-connected disabilities on his ability to 
keep and maintain substantially gainful employment.  See 38 
C.F.R. §§ 3.340, 3.341, 4.16.  In reaching such a determination, 
the central inquiry is "whether the Veteran's service connected 
disabilities alone are of sufficient severity to produce 
unemployability."   Hatlestad v. Brown, 5 Vet. App. 524, 529 
(1993).  For VA purposes, the term "unemployability" is 
synonymous with an inability to secure and follow a substantially 
gainful occupation.  VAOPGPREC 75-91; 57 Fed. Reg. 2317 (1992).  

Consideration may be given to the Veteran's level of education, 
special training, and previous work experience in arriving at a 
conclusion, but not to his age or to the impairment caused by 
nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 
4.19.  A high rating in itself is recognition that the impairment 
makes it difficult to obtain or keep employment, but the ultimate 
question is whether the Veteran is capable of performing the 
physical and mental acts required by employment, not whether he 
can find employment.  See Van Hoose, 4 Vet. App. at 363.  

Presently, the Veteran is service-connected for depressive 
reaction/dysthymic (rated as 30 percent disabling), bilateral 
hearing loss (rated as 30 percent disabling), post fracture 
residuals of the left patella, (rated as 10 percent disabling) 
and tinnitus (rated as 10 percent disabling).  The Veteran's 
combined disability rating is 60 percent.  Therefore, the Veteran 
does not meet the threshold requirements for an award of TDIU 
under 38 C.F.R. § 4.16(a) since he does not have a single 
disability rated at 60 percent or a combined disability 
evaluation of 70 percent or more.  38 C.F.R. §§ 3.340, 3.34l, 
4.16(a) (2010).  In exceptional circumstances, where the Veteran 
does not meet the aforementioned percentage requirements, a total 
rating may nonetheless be assigned upon a showing that the 
individual is unable to obtain or retain substantially gainful 
employment.  38 C.F.R. § 4.16(b).

The Veteran has asserted that his service-connected disabilities 
have affected full-time employment since 1998.  He has indicated 
that he became too disabled to work in 1998.  His VA application 
shows he worked as a truck driver from 1986 to 1990.  He 
completed four years of high school and reports no other 
education or training prior to becoming disabled.  The evidence 
of record does not support a finding that the Veteran is 
unemployable solely by reason of his service-connected 
disabilities.  

The evidence for consideration in this case consists primarily of 
VA psychiatric, joints, and audiological examinations conducted 
in 2002, 2004 and 2008.  There are private and VA outpatient 
treatment records for hearing loss and a psychiatric disorder 
associated with the claims folder, but those records do not 
contain as much detail as the examination reports to evaluate the 
effect the Veteran's disabilities have on his employment and are 
not inconsistent with the examination findings being discussed in 
detail herein.  

A review of the report of the September 2004 VA psychiatric 
examination discloses that the Veteran's claims folder had been 
reviewed with particular emphasis on the history and events since 
the last VA examination performed in June 1999.  It was indicated 
that the Veteran had no psychiatric hospitalizations since the 
time of the last VA examination.  It was noted that at the time 
of the last VA examination the Veteran was in treatment with the 
mental health clinic, but that shortly after his last examination 
he was found to be doing well and stable on medication and was 
discharged from the mental health clinic to be followed through 
his primary care provider.  The Veteran reported that he had not 
seen the psychiatrist in over four years.  The Veteran reported 
that his main problem at the time of the examination was 
essentially his tinnitus and hearing difficulties, as well as 
knee pain, and indicated that he had been living with depressive 
symptoms for many years and that it did not bother him as much.  
He indicated that he was currently doing fairly well on 
medication.  The Veteran reported no new problems with memory or 
concentration and stated that his energy level had remained the 
same.  The Veteran also reported that since the time of his last 
VA examination there had actually been improvement in his life.  
The Veteran indicated that there had been no decline in his 
social or occupational functioning, although the Veteran did 
indicate that he had not worked in several years.  

On mental status examination the Veteran was alert and oriented 
to person, place, time and situation.  He was neatly dressed and 
groomed and displayed no overt tics or mannerisms.  Speech was 
fluent and articulate and he was socially appropriate and cordial 
towards the examiner.  His mood was described as "okay" and this 
was consistent with his overall affect.  The Veteran's affect was 
of full range and he did not appear overly depressed at the time 
of the examination.  The Veteran did not describe any 
interference with daytime activities from sleep impairment and he 
did not have any paranoid ideation or manifest any ritualistic 
behavior.  The Veteran did not describe any panic attacks or 
problems with impulse control.  Thought processes were coherent, 
logical and goal-directed and there was no sign of psychosis 
during the examination.  Judgment for hypothetical situations was 
intact and his insight into his current life situation was 
apparent.  Short-term memory was described as intact.  The 
assessment following the examination was of a dysthymic disorder.  

It was noted that the Veteran had a long history of a mood which 
had been generally down, and that this had not changed.  The 
Veteran reported some irritability, but indicated that at the 
time of the examination he was in one of his better moods.  It 
was noted that the Veteran indicated that he had impairment in 
social and vocational areas, but the examiner found no additional 
impairment from an occupational or social functioning viewpoint 
since the last VA examination.  The examiner assigned a Global 
Assessment of Functioning (GAF) score of 60 and that it was his 
opinion that the dysthymic disorder accounted for the majority of 
the Veteran's dysfunction based on the GAF score.  The examiner 
concluded with an opinion that the Veteran's contention that he 
had suffered further dysfunction secondary to his dysthymic 
disorder could not be substantiated by the record or the 
Veteran's own statements at the time of the examination.

A review of the report of the March 2008 VA psychiatric 
examination discloses that the Veteran's claims folder had been 
reviewed.  It was indicated that the Veteran had no outpatient 
treatment or hospitalizations.  The Veteran reported psychiatric 
symptoms within the past year.  He stated that he had been 
moderately depressed since the last examination in 2004 and has 
thought about suicide on five to six occasions without any plan.  
He denied any suicide attempts since the last examination.  He 
denied any loss of energy or chronic feelings of fatigue.  He 
attributes his restlessness to anxiety and "thoughts of the 
past."  The Veteran described feeling socially isolated.  He 
denied any problems with memory or concentration and stated that 
he puts together jigsaw puzzles to keep his mind sharp.  He 
reported that he retired in 1998 and has had difficulty coping 
with depression since that time.  Aggravating factors, which the 
Veteran attributes to his depressed moods include feeling 
"bitter about the Marine Corps experience."  He denied any 
physical limitations at home but feels too depressed and 
unmotivated to pursue productive activities beyond mowing his 
lawn.  He reported no lost time socially or productively over the 
past twelve months but indicated he would like to expand his 
efforts in both domains if he could improve his mood symptoms.  
In summary, the examiner noted that the Veteran's symptoms of 
dysthymia remain chronic with endorsement of depressed moods, 
anhedonia, irritability, low self-esteem, and occasional suicidal 
ideations since the last examination.

On examination the Veteran's clothes were disheveled and the 
examiner described his attire as old, worn, and grossly 
mismatched in colors and pattern.  His attire, the examiner 
noted, reflected his general apathy with self care as opposed to 
any manifestation of psychosis.  The Veteran was restless and 
fatigued.  His speech was spontaneous, clear, and coherent.  His 
attitude towards the examiner was cooperative.  His affect was 
flat and his mood was dysphoric.  Orientation to person, time and 
place was intact.  His thought process and content was 
unremarkable.  His intelligence was average, he had no delusions 
and he could understand the outcome of behavior.  It was noted 
that the Veteran has a sleep impairment that interferes with 
daily activity.  He stated that he feels unrested when he wakes 
up in the morning.  He did not have panic attacks, inappropriate 
behavior or obsessive or ritualistic behavior.  The Veteran had 
no current thoughts of self-harm, but he described a history of 
five to six episodes of passive suicidal ideation with no plan 
since the last examination.  The Veteran had angry episodes 
followed by depressed moods.  He socially isolates himself to 
avoid expressing anger with frustration.  The examiner noted that 
the Veteran drew numbers on a clock face with no errors.  He was 
able to make change for a $2.70 purchase using a $5.00 bill.  He 
named a pen and a watch.  He performed a simple three-step 
command.  He repeated the phrase "no ifs ands or buts."  He was 
able to perform a written task that he had to read and act upon.  
Eye contact was appropriate.  He was able to demonstrate 
knowledge of monthly income and obligations; he denied any 
financial crises since the last ratings examination.  His remote 
and immediate memory was normal; his recent memory was moderately 
impaired.  The examination report indicated that the Veteran has 
been retired since 1998 related to eligibility by age or duration 
of work.  VA examiner concluded with a diagnosis of dysthymic 
disorder.  The Veteran's GAF score was 55.  

The examiner commented that the Veteran's condition is chronic 
and has been untreated since the last examination.  A GAF of 55 
was assigned for dysthymic disorder as the predominant diagnostic 
entity accounting for his current level of dysfunction includes: 
depressed moods, anhedonia, irritability, low self-esteem and 
occasional passive suicidal ideation without a plan.  He has few 
friends and is alienated from all family except his spouse.  He 
feels unproductive and unmotivated, with no future to look 
forward to as his primary barriers to performing constructive 
activities at home.  He is retired and not expected to return to 
active employment because of his advanced age.  The examiner 
further commented that mild cognitive impairments do not appear 
to account for his current level of dysfunction.  

Further, in the examination report, the examiner discussed the 
effects of mental disorder on occupational and social functioning 
and concluded that there was no total occupational and social 
impairment due to mental disorder signs and symptoms; but that 
mental disorder signs and symptoms do result in deficiencies in 
judgment, thinking, family relations, work, and mood.  Regarding 
work, the examiner noted that the Veteran is retired and seventy-
two years old.  He is not expected to return to productive 
employment.  However, he should have an expectation to engage in 
productive or leisure pursuits given his idle time and relatively 
intact physical health.  The examiner further noted that 
depressive symptoms manifested as low motivation and a loss of 
pleasure in previously enjoyed activities have distanced the 
Veteran from potentially rewarding and productive pursuits such 
as antique automobile competitions, which he previously pursued. 

The report of the September 2004 VA joints examination indicates 
that the Veteran's claims folder had been reviewed in connection 
with the examination.  At the time of examination, the Veteran 
complained of a snap, crackle and pop of the left knee.  He did 
not complain of any dislocations, but reported that he did have 
occasional give way not more than twice a year.  The Veteran 
described experiencing swelling without redness of the left knee, 
particularly associated with overuse and that this occurred one 
time weekly.  The Veteran reported experiencing pain in his left 
knee and that it bothered him at night.  The examiner noted that 
the Veteran did not require crutches, canes, braces or any other 
type of orthotic or prosthetic device either for support or 
ambulation.  The Veteran also did not complain of weakness, 
fatigue or loss of function secondary to his knee and had not 
noted any muscular wasting or loss or any abnormal movements.  

On physical examination there was some anterior enlargement of 
the surface of the left knee with prominence of the patella.  
There was no erythema, edema or effusion palpable, although the 
Veteran did experience tenderness in the medial aspect of the 
joint space on deep palpation.  The patellar grind test was 
positive and there was significant crepitus both palpable as well 
as audible with ranges of motion.  The Veteran was able to fully 
extend the left knee to 0 degrees and fully flex to 140 degrees, 
and he did not complain of pain in doing so.  The popliteal space 
was unremarkable and Lachman's and McMurray's tests were negative 
bilaterally.  There was excellent muscle tone and strength in the 
lower extremities, bilaterally.  The Veteran's standing balance 
was intact although the Veteran's gait was mildly antalgic 
favoring the right knee.  X-rays revealed patellofemoral spur and 
narrowing of the medial joint space and tibial spurs as well.  
The diagnosis following the examination was moderate post 
traumatic arthritis of the left knee directly related to an 
injury received during service.

On VA examination of the service-connected left knee in February 
2008 there was no history of hospitalization or surgery reported.  
There were no constitutional symptoms or incapacitating episodes 
of arthritis reported.  The Veteran indicated that he was able to 
walk one quarter of a mile.  Joint pain was noted, but there were 
no joint symptoms of instability, deformity or giving way.  There 
was no weakness, effusion, or episodes of dislocation, 
subluxation or locking.  There were no flare-ups of joint 
disease.  

On physical examination the Veteran's gait was described as 
normal.  There was no evidence of abnormal weight bearing.  The 
Veteran did not use an assistive device to walk and could walk up 
to 1/4 of a mile, but was only able to stand for 15-30 minutes at a 
time.  Flexion of the left knee was from zero to 110 degrees with 
no additional limitation of motion on repetitive use.  Extension 
of the left knee was from 110 to zero degrees with no additional 
limitation of motion on repetitive use.    There was no 
inflammatory arthritis or joint ankylosis.  Bilateral knee 
radiographs were obtained and compared to the left knee of 
September 2004.  The impression was mild to moderate degenerative 
changes bilaterally.  No obvious fracture or dislocation was 
seen.  There was no gross soft tissue abnormality.  There were 
vascular calcifications.  X-rays of the left knee shows moderate 
degenerative changes.  The diagnosis was degenerative joint 
disease of the left knee.  Mild to moderate functional effects 
were indicated with respect to activities of daily living

On the VA audiological evaluation performed in October 2002, pure 
tone thresholds, in decibels, were as follows:




HERTZ



1000
2000
3000
4000
AVG
RIGHT
50
70
75
75
67.5
LEFT
45
75
85
95
75

The speech discrimination for the right ear was 76 percent and 
for the left ear was 76 percent.  The diagnosis following the 
examination was moderate sloping to severe bilateral 
sensorineural hearing loss.  The examiner indicated that test 
results obtained at the time of the examination were consistent 
with those obtained at the clinic in May 1999 and June 1999 and 
indicates no substantial decrease in hearing sensitivity since 
that time.

VA examination in February 2008 for service-connected bilateral 
hearing loss and tinnitus reveal a medical history of bilateral 
hearing loss and tinnitus.  The Veteran reported that he has his 
greatest difficulty in crowds, with soft speaking individuals and 
on the telephone.  The Veteran reported a positive history of 
military noise history including tanks, weapons, and military 
transport with no hearing protection.  He reported occupational 
noise exposure as a truck driver and while working in a furniture 
factory with hearing protection.  He stated that he occasionally 
shoots a rifle without hearing protection and is a right handed 
shooter.  The Veteran indicated that he has a history of 
bilateral tinnitus.  He reported that the tinnitus is constant.  

On physical examination the pure tone thresholds, in decibels, 
were as follows:




HERTZ



1000
2000
3000
4000
Average
RIGHT
55
75
70
75
68.75
LEFT
55
80
90
95
80

Speech audiometry revealed speech recognition ability of 80 
percent in the right ear and of 62 in the left ear.  Test results 
show otoscopy within normal limits for both ears.  Pure tone test 
results indicate a moderate to profound hearing loss in the left 
ear and a moderate to severe hearing loss in the right ear.  Word 
recognition score was good in the right ear (80%) and fair in the 
left ear (62%).  Tympanometry was within normal limits for both 
ears.  Ipsilateral and contralateral acoustic reflex thresholds 
could not be tested for both ears due to inability to maintain 
hermetic seal.  Reliability of test results was good.  The 
diagnosis was moderate to severe sensorineural hearing loss in 
the right ear and moderate to profound sensorineural hearing loss 
in the left ear.

On review of all evidence of record, the Board finds that the 
Veteran is not entitled to TDIU benefits.  As noted above, the 
Veteran does not meet the minimum threshold requirements under 38 
C.F.R. § 4.16(a); nor does the evidence demonstrate that the 
Veteran is entitled to extraschedular consideration under 38 
C.F.R. §4.16(b).  To prevail on a TDIU claim the sole fact that 
the Veteran is unemployed or has difficulty obtaining employment 
is not enough.  The assignment of a rating evaluation is itself 
recognition of industrial impairment.  Therefore, the question 
now presented is whether the Veteran is capable of performing the 
physical and mental acts required by employment, not whether he 
can find employment.  See Van Hoose, 4 Vet. App. at 363.

The medical evidence of records does not support the Veteran's 
contention that he is unemployable.  Although he indicated in his 
application for TDIU that his service-connected hearing loss, 
dysthymic disorder, left knee disability and tinnitus prevent him 
from securing or following any substantially gainful occupation; 
and that he last worked full-time in 1998, at the VA psychiatric 
examination in March 2008 it was indicated that the Veteran 
retired in 1998 by reason of eligibility of age or duration of 
work.  It was also noted in that examination report that the 
Veteran is retired and not expected to return to active 
employment.  While the examiner indicated that the Veteran is not 
expected to return to productive employment, he also indicated 
that the Veteran is capable of performing the physical and mental 
acts required by employment, though his feelings of being 
unproductive and unmotivated were primary barriers to his 
working.  On VA examination in 2008, after discussing the effects 
of mental disorder on occupational functioning, the examiner 
concluded that there was no total occupational impairment due to 
mental disorder signs and symptoms.  On psychiatric examination 
the examiner noted that the Veteran's disheveled clothes were not 
a manifestation of psychosis.  His speech was spontaneous, clear 
and coherent.  He was cooperative toward the examiner.  His 
attention was intact, he was oriented times three.  His thought 
process and content were both unremarkable.  His judgment was 
good and his intelligence was average.  He had no panic attacks, 
and no delusions; his behavior was appropriate.  He had no 
episodes of violence and the extent of his impulse control was 
fair. 

Furthermore, there is no indication in the record that the 
Veteran's left knee disorder prevents him from securing or 
following any substantially gainful occupation.  On the most 
recent VA joints examination in 2008 moderate degenerative 
changes was shown on x-rays of the left knee.  However, the 
examination revealed the Veteran had a normal gait, no 
constitutional symptoms of arthritis, no incapacitating episodes 
of arthritis, no deformity, giving way, instability, or weakness.  
In addition, the Veteran had no flare-ups of joint disease.  
While there was a deficit in flexion of the left knee, the 
Veteran was able to fully extend the left knee to zero degrees 
and there was no additional limitation of motion on repetitive 
use with flexion or extension.  In addition, the medical evidence 
does not show that the Veteran is prevented from securing or 
following any substantially gainful occupation due to his 
bilateral hearing loss and tinnitus disabilities.  His diagnoses 
with respect to hearing loss are moderate to severe sensorineural 
hearing loss of the right ear and moderate to profound 
sensorineural hearing loss in the left ear.  While the Veteran 
has hearing loss in both ears, VA audiology outpatient notes 
indicate that he uses hearing aids.  He undoubtedly has 
difficulty in crowds and hearing quiet people as he claims, but 
the level of auditory disability should not preclude employment.  

The Veteran's assertions that his service-connected disabilities 
alone are the cause of his unemployability are neither competent 
nor credible.  The Board must assess the competence and 
credibility of the Veteran as to these assertions.  See Buchanan 
v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. 
Nicholson, 19 Vet. App. 362, 368-69 (2005).  In Barr v. 
Nicholson, 21 Vet. App. 303 (2007), the Court, citing Layno v. 
Brown, 6 Vet.  App. 465, 467-69 (1994), emphasized that lay 
testimony is competent if it is limited to matters that the 
witness has actually observed and is within the realm of the 
witnesses personal knowledge; see also 38 C.F.R. § 3.159(a)(2) 
(noting competent lay evidence means any evidence not requiring 
that the proponent have specialized education, training or 
experience.  Lay evidence is competent if it is provided by a 
person who has knowledge of the facts or circumstances and 
conveys matters that can be observed and described by a lay 
person).

The Board is charged with the duty to assess the credibility and 
weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 
(Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. 
Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. 
Principi, 271 F.3d 1072 (Fed. Cir.  2001), the United States 
Court of Appeals for the Federal Circuit (Federal Circuit), 
citing its decision in Madden,  recognized that the Board had 
inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. 
§ 7104(a).  Moreover, the Court has declared that in adjudicating 
a claim, the Board has the responsibility to weigh and assess the 
evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson 
v. Derwinski, 2 Vet. App. 614, 618 (1992).  

As indicated earlier, the record reflects that the Veteran's 
service-connected disabilities, do have an impact on his 
industrial capability, but they are not singly or in combination 
with other service-connected disabilities so severe as to 
preclude employment.  During a VA examination in 2008 he 
indicated that the cause of his retirement in 1998 was either 
because of age eligibility or duration of work.  Previously in a 
2004 VA psychiatric examination report the Veteran stated that 
there had been no decline in his occupational functioning.  
During that examination he reported that over the last several 
years he had enjoyed working on antique cars, and volunteering at 
the senior center.  In a June 2008 written statement the Veteran 
noted that he did not miss a lot of work because of his 
disabilities when he worked for a trucking company, even though 
he was having a lot of health problems at that time.  The 
Veteran's assertions that his service-connected disabilities are 
the cause of his unemployability are inconsistent with the 
evidence of record, which clearly shows that his retirement in 
1998 at age sixty-two was unrelated to his service-connected 
disability.  GAF scores reflect only moderate social and 
industrial impairment  The Veteran did not raise a claim for TDIU 
benefits until June 2008.  It is reasonable to believe that if 
the Veteran, in 1998, was unemployed due to his service-connected 
disabilities that he would have raised a TDIU claim a sooner.  
Therefore the Veteran's assertions that he is unable to work due 
to his service-connected disabilities lack credibility and is of 
limited probative value.  The clinical findings reflect some 
decrease in industrial functioning, but overall the service-
connected disabilities have been relatively stable in the recent 
past.  

The Veteran has employment experience as a truck driver and a 
furniture factory worker.  It is not unreasonable for the Board 
to conclude that he is not precluded from participating in some 
form of employment utilizing his prior work experience.  The 
Board finds that in this case, the circumstances do not justify 
referral to the Director of Compensation and Pension for 
consideration of an extraschedular total rating based upon 
individual unemployability.  The service-connected disabilities 
are in the mild to moderate range, with the exception of the 
moderate to profound hearing loss, but the level of disability is 
contemplated in the relatively high evaluations assigned and do 
not warrant consideration of an extra-schedular award.  

Based on the foregoing, the Board finds that TDIU benefits are 
not warranted under the provisions of 38 C.F.R. § 4.16.  Since 
the preponderance of the evidence is against the claim, the 
provisions of 38 U.S.C.A. § 5107(b) regarding reasonable doubt 
are not applicable.  The Veteran's claim of entitlement to TDIU 
benefits must be denied. 




ORDER

Entitlement to TDIU benefits is denied.  



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


